NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0541-17T1

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

MICHELET GLAUDE,

     Defendant-Appellant.
________________________

                    Submitted February 6, 2019 – Decided March 11, 2019

                    Before Judges Nugent and Reisner.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Essex County, Indictment No. 10-01-0213.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Frank M. Gennaro, Designated Counsel, on
                    the brief).

                    Theodore N. Stephens II, Acting Essex County
                    Prosecutor, attorney for respondent (Stephen A.
                    Pogany, Special Deputy Attorney General/Acting
                    Assistant Prosecutor, of counsel and on the brief).

                    Appellant filed a pro se supplemental brief.
PER CURIAM

      Defendant Michelet Glaude appeals from a December 9, 2016 order

denying his petition for post-conviction relief (PCR).

      Defendant raises the following points of argument in his counseled brief:

            Point One – THE PCR COURT ERRED BY DENYING
            DEFENDANT'S        PETITION   FOR     POST-
            CONVICTION RELIEF WITHOUT AFFORDING
            HIM AN EVIDENTIARY HEARING ON THE
            ISSUES OF THE TRIAL COURT'S DENIAL OF A
            PSYCHIATRIC EXAMINATION AND TRIAL
            COUNSEL'S FAILURE TO ENGAGE EXPERT
            WITNESSES.

                 A.  THE     PREVAILING      LEGAL
            PRINCIPLES   REGARDING    CLAIMS   FOR
            INEFFECTIVE ASSISTANCE OF COUNSEL,
            EVIDENTIARY HEARINGS AND PETITITIONS
            FOR POST-CONVICTION RELIEF.

                  B.    The Denial of a Competency Hearing.

                  C.    The Failure to Engage Expert Witnesses.

In a pro se supplemental brief that does not have point headings, defendant

repeats essentially the same arguments. After reading the record, we conclude

that all of defendant's arguments are without merit and, except as briefly

addressed below, they do not warrant discussion. R. 2:11-3(e)(2). We affirm

substantially for the reasons stated by the PCR judge in his written opinion

issued with the order. We add these comments.

                                                                       A-0541-17T1
                                       2
      A jury convicted defendant of first-degree attempted murder, N.J.S.A.

2C:5-1 and N.J.S.A. 2C:11-3; first-degree kidnapping, N.J.S.A. 2C:13-1(b)(1);

second-degree aggravated assault causing serious bodily injury, N.J.S.A. 2C:12-

1(b)(1); third-degree terroristic threats, N.J.S.A. 2C:12-3(b); third-degree

criminal restraint, N.J.S.A. 2C:13-2; and third-degree unlawful taking of a

means of conveyance, N.J.S.A. 2C:20-10(c). He was sentenced to an aggregate

term of twenty-five years in prison, subject to the No Early Release Act,

N.J.S.A. 2C:43-7.2. We affirmed the conviction and sentence on defendant's

direct appeal. State v. Glaude, No. A-3425-11 (App. Div. Nov. 25, 2014), certif.

denied, 221 N.J. 287 (2015).

      The trial evidence was detailed in our opinion on the direct appeal and

need not be repeated here. To briefly summarize, defendant was accused of

brutally assaulting and mutilating his former girlfriend. At his trial, defendant

did not deny the charges but claimed that he was highly intoxicated at the time

and could not remember assaulting the victim. However, as we noted in our

opinion, an Alcotest administered about three hours after the incident did not

reveal a very high blood alcohol level.      Moreover, in his trial testimony

defendant recalled many details surrounding the incident, although he claimed

not to remember the attack itself.


                                                                         A-0541-17T1
                                       3
      In his PCR petition, defendant claimed that his trial counsel was

ineffective because she did not present expert testimony to support an

intoxication defense. Like the PCR judge, we find no merit in that assertion.

On a PCR petition, if a defendant claims that his trial attorney should have called

a witness to testify at the trial, the defendant must provide legally competent

evidence of what the witness would have said if called at trial.          State v.

Cummings, 321 N.J. Super. 154, 170 (App. Div. 1999). Bald assertions are

insufficient to present a prima facie case of ineffective assistance of counsel.

Ibid. Defendant did not provide the report of an expert witness to support his

PCR claim that, had his trial counsel retained an expert, the expert would likely

have provided testimony to support an intoxication defense. Further, neither

defendant's blood alcohol level nor his trial testimony suggest the likelihood that

his trial counsel could have found such an expert.

      Defendant also asserted that his trial counsel should have retained a

psychiatric expert to support a claim that defendant was not competent to stand

trial. He further claimed that his appellate counsel should have raised on appeal

the trial court's denial of defense counsel's request for a court-ordered

competency examination. However, defendant's PCR petition was devoid of

medical records or an expert report to support his claim that he suffered from a


                                                                           A-0541-17T1
                                        4
mental illness, much less one that rendered him incompetent to stand trial. In a

pretrial hearing, the trial judge questioned defendant in detail and concluded that

there was no basis to order a competency examination. We have reviewed the

transcript of the voir dire and find no error in the judge's conclusion.

      Like his claim regarding the intoxication defense, defendant's PCR claims

relating to his alleged lack of competency to stand trial were based on bald

assertions. Cummings, 321 N.J. Super. at 170. Defendant did not provide

legally competent evidence that his trial counsel was ineffective in failing to

retain experts, or that the experts, if retained, would have provided testimony

that could have changed the outcome of the trial. See Strickland v. Washington,

466 U.S. 668, 687 (1984). Nor was his appellate counsel ineffective for failing

to raise a meritless appellate argument. Having failed to present a prima facie

case as to either prong of the Strickland test, defendant was not entitled to an

evidentiary hearing on his PCR petition. See State v. Preciose, 129 N.J. 451,

462 (1992).

      Affirmed.




                                                                           A-0541-17T1
                                         5